Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/114542 A1. It would be obvious to provide a plurality of fertilizer capsules in the system of WO 2015/114542 A1, since one of ordinary skill in the art would appreciate that a single capsule would be insufficient for most purposes. It would be further obvious to provide a combination of NBPT and DCD in the core of such capsules, since WO 2015/114542 A1  discloses in Paragraph [0046] that the core of the capsule can contain a combination of NBTPT and DCD. Applicant’s argument, that applicant has disclosed that embodiments of the claimed particulate fertilizer composition can prevent “degradation effects that the inhibitors can have on each other and avoiding other issues with incompatible pairs of inhibitors”, is not convincing, since claims 14, 17, 19 and 20 do not require separation of the inhibitors. Applicant’s argument, that claim 14 recites in part, “a first core particle comprising N-(n-butyl) thiophosphoric triamide (NBTPT)…a second core particle comprising dicyandiamide (DCD)…wherein the first particle and the second particle are separate and not bound together”, is not convincing, since claim 14 does not exclude the first core particle also comprising DCD, .
Claim 15 is objected to as based on a rejected parent claim, and would be allowed if written in independent form.
Claims 1 and 3-13 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736